Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Charles A. Bieneman (Reg No. 51472) on 08/30/2022. 
In the Claims:
1.	(Currently amended)	A vehicle occupant messaging system comprising:
a communication tag located in a buckle of a vehicle seatbelt assembly and configured to wirelessly transmit signals, to a mobile device in a host vehicle, representing a seating location of a passenger in the host vehicle using the mobile device; 
a communication transceiver programmed to transmit messages to the mobile device; and
a system processor programmed to generate the messages to the mobile device, the messages identifying the location of the passenger in the host vehicle;
wherein the buckle is configured to block the signals transmitted by the communication tag when the seatbelt assembly is unfastened. 

2.	(Canceled) 

3.	(Currently amended)	The vehicle occupant messaging system of claim 1[[2]], wherein the buckle includes a metal shield that at least partially encapsulates the communication tag when the seatbelt assembly is unfastened. 

11-20.	(Canceled)
Allowable Subject Matter
4.	Claims 1 and 3-10 are allowed based on the Patent Board Decision filed on 07/05/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643